UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-25203 OmniComm Systems, Inc. (Exact name of registrant as specified in its charter) Delaware 11-3349762 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2101 West Commercial Blvd, Suite 3500 Fort Lauderdale, FL 33309 (Address of principal executive offices) (954)473-1254 (Registrant’s telephone number, including area code ) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ☐
